In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                  No. 02-21-00022-CV

CESAR DE LOS REYES, Appellant                 §   On Appeal from the 342nd District
                                                  Court

V.                                            §   of Tarrant County (342-306954-19)

                                              §   November 10, 2021
NORMA LETICIA MARIS; J&K TRUCK
SALES, LLC; AND JOSE FERNANDEZ,               §   Memorandum Opinion by Justice
Appellees                                         Bassel

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

      It is further ordered that Appellant Cesar De Los Reyes shall pay all costs of

this appeal, for which let execution issue.


                                        SECOND DISTRICT COURT OF APPEALS

                                        By /s/ Dabney Bassel
                                           Justice Dabney Bassel